Opinion by
Rice, P. J.,
Crops produced on a farm in the joint occupation of husband and wife presumptively belong to the husband, and in a contest between her and his creditors the burden of overcoming the presumption by clear and satisfactory testimony rests upon her: Eavanson v. Pownall, 182 Pa. 587. If, however, the farm belongs to her, the fact that the husband’s labor entered into the production of the crops will not make them liable for his debts. A husband who, in the enjoyment of the marital relation is permitted to live and be maintained upon the property of his wife, managed by her for her own use and benefit, does not acquire a title to the products merely by the labor which he voluntarily bestows upon it: Phillips v. Hall, 160 Pa. 60, and cases there cited. This is conceded by the defendant’s counsel, but he argues that a married woman, in order to maintain title to the crops raised on a farm leased to her, must prove that the lease was made to her exclusively upon the credit of a separate estate which she owned at the time, and further, that she must establish the fact by a higher quality of proof than is required in ordinary civil issues. It would follow, that even if she did own a separate estate, yet if the lessor trusted partly to her honesty and her ability to manage the farm so as to earn the money to pay the rent, the crops would be subject to seizure for her husband’s debts. The result of re-establishing the doctrine of the cases cited in support of this contention would be that a married woman not possessed of a separate estate, and so unfortunate as to have a thriftless and impecunious husband, would be practically helpless, no matter how capable and honest she might be. It would be useless for her to take a lease of a farm with the expectation of being able to earn enough to pay the rent, because the products of her labor and skill could be seized for the debts of her husband. However the law was before the passage of the Married Woman’s Property Act, it is not so now. In a case arising under the act of 1872 the present chief jus*301tice said: “ Known integrity and business qualifications coupled with the right to engage in business on her own account, with full control of her own earnings, secured to her under the act of 1872 ought to be and undoubtedly are recognized elements of substantial credit for any married woman: ” Orr v. Bornstein, 124 Pa. 311. Hence it was held that where a married woman who had become entitled to her separate earnings borrowed money upon her personal credit, whether possessed of a separate estate or not, and therewith in good faith purchased a stock of goods with which to engage in business, the goods could not be seized and sold for the debts of her husband. So it was held after the passage of the act of June 3, 1887, that a married woman without separate estate might, for the purpose of engaging in business, purchase property wholly on credit and hold the same against her husband’s creditors: Walter v. Jones, 148 Pa. 589. Again, in Wayne v. Lewis, 1 Mona. 305; s. c. 23 W. N. C. 441, the court was requested to charge that the crops raised on a farm leased to a married woman belonged to her husband, and were liable for his debts unless she proved that she leased the farm on the credit of a separate estate owned by her. The refusal so to charge was sustained by the Supreme Court. This ruling was put by the court below upon the correct ground that under the act of 1887, a married woman had a right to engage in business as if she were a feme sole, and that the proceeds of such business, whether profits or crops, were secure against the claim of her husband’s creditors. It is scarcely necessary to say, that the act of 1893 did not restrict, but rather enlarged, the rights of married women conferred by the act of 1887. The general tendency has been to construe its provisions liberally, as undoubtedly they should be if the courts are to carry out the intention of the legislature. It follows from what we have said that if there is any error in the instructions recited in the several assignments, it is not one of which the defendants have a right to complain. The evidence is clear and uncontradicted that the plaintiff had a separate estate at the time she took the lease, if that was essential; that she managed the farm; that she bought the seed from which the crops were produced; that she hired the team used in working the farm; that she hired and paid the help, and apparently conducted the business for her own use and benefit. The fact that she expected to pay the rent from the *302proceeds of her labor and skill, did not invalidate her title to them.
Judgment affirmed.